Title: Notes on Debates, 21 December 1782
From: Madison, James
To: 


Saturday 21. Decr.
The Committee to confer wth. Mr. Livingston was appointed the preceding day in consequence of the unwillingness of several States to elect either Gel. Schuyler, Mr. Clymer or Mr. Read the Gentlemen previously put into nomination, & of a hint that Mr. L. might be prevailed on to serve till the Spring. The Committee found him in this disposition and their report was agreed to without opposition. *see the Journal

[The Presidt acquainted Congress that Ct. Rochambeau had communicated the intended embarkation of the French troops for the W. Indies with an assurance from the King of France that in case the war sd. be renewed agst. U.S. they should immediately be sent back.]
